DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/22/2021 has been entered. Claims 19-36 remain pending in the application. Applicant’s amendments to Claims have overcome the claim objection previously set forth in the Non-Final Office Action mailed on 7/23/2021.

Response to Arguments
Applicant’s arguments on pages 9-12 with respect to claims 19, 33 and 36 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Lawson (US PGPub 2013/0212214) in view of Zhao (WO 2019/007353, google translation), and in further view of Patri (US PGPub 2016/0294617).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are given with respect to claim 36 as follows: prior arts fail to teach or suggest the features of all the limitations of claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US PGPub 2013/0212214) in view of Zhao (WO 2019/007353, google translation), and in further view of Patri (US PGPub 2016/0294617).

Regarding Claims 19 and 33, Lawson teaches an interface apparatus for performing a data exchange between a fieldbus network and a cloud (Lawson, see abstract, A cloud gateway for coupling an industrial system to a cloud platform is provided), comprising:
a first interface via which the interface apparatus is connectable with a fieldbus component of the fieldbus network (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith); and
a second interface via which the interface apparatus is connectable with the cloud (Lawson, see paragraph 0043, Cloud interface component 204 can be configured to couple the cloud gateway 102 to a web-based or private cloud platform and exchange data with the cloud platform),
wherein the interface apparatus is embodied to convert a request for a cloud service received via the first interface from the fieldbus component of the fieldbus network into a request addressed to the cloud for a cloud service and to transfer the converted request via the second interface to the cloud (Lawson, see paragraph 0054, The transformation component 310 can be configured to transform the raw data 308 into transformed data 312 in accordance with one or more of a determined requirement of the cloud platform or the cloud application, a user-defined transform profile instructing how the data is to be transformed prior to being pushed to the cloud, or other transformation criteria. For example, the transformation component 310 can transform the raw data 308 to a format that consumes fewer cloud resources, thereby reducing costs and latency associated with such cloud-based applications).

Lawson teaches the above yet fails to teach wherein the first interface corresponds to an application programming interface of the cloud, such that an interface definition of the first interface agrees with an interface definition of the application programming interface of the cloud.
Then Zhao teaches wherein the first interface corresponds to an application programming interface of the cloud, such that an interface definition of the first interface agrees with an interface definition of the application programming interface of the cloud (Zhao, see fig. 3 and page 12 of the provided google translation, as shown in FIG. 3, based on the network architecture of the hybrid cloud shown in FIG. 2, a cloud configuration service (CCS) node and a virtual private network (VPC) may be deployed in the private cloud 201. ) Service modules such as nodes, Elastic Compute .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson with virtual resource allocation method and apparatus of Zhao, because doing so would make Lawson more efficient in providing OpenStack API with a unified standard in a hybrid cloud network architecture, so that compatibility of a hybrid cloud network and API request processing efficiency can be improved (Zhao, see abstract).

Lawson in view of Zhao teaches the above yet fails to teach such that the first interface has a same syntax and a same semantics as the application programming interface of the cloud.
Then Patri teaches such that the first interface has a same syntax and a same semantics as the application programming interface of the cloud (Patri, see abstract and paragraphs 0055 and 0062-0065, The invention relates to a method for configuring a web services gateway, and to a gateway for transforming a web service message from a first web service of a web service server or a web service client in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson in view of Zhao with method for configuring a web services gateway and web services gateway of Patri, because doing so would make Lawson in view of Zhao more efficient in developing a method for configuring a web services gateway and a web services gateway of the type described in the introductory part so as to provide a generic web services gateway that allows access to different types of web services that have different protocols, data models and/or methods (Patri, see paragraph 0010).

Regarding claim 20, Lawson in view of Zhao and Patri teaches wherein cloud services requestable via the application programming interface are specified in the application programming interface (Lawson, see paragraph 0043, Cloud interface component 204 can be configured to couple the cloud gateway 102 to a web-based or private cloud platform and exchange data with the cloud platform),

wherein the interface apparatus provides a Hypertext Transfer Protocol (HTTP)- or Hypertext Transfer Protocol Secure (HTTPS) protocol stack that is embodied to process requests for cloud services received from a fieldbus component (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith).

Regarding claim 21, Lawson in view of Zhao and Patri teaches wherein the interface apparatus is embodied to process the request for the cloud service received via the first interface from the fieldbus network only when the request for the cloud service corresponds to one provided in the interface definition of the application programming interface (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith).

Regarding claim 22, Lawson in view of Zhao and Patri teaches wherein the interface apparatus is embodied, in case of a request for a cloud service received via 
wherein the interface apparatus is embodied to check whether a syntax of the request for the cloud service received via the first interface corresponds to a predetermined syntax for the cloud service (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith).

Regarding claim 23, Lawson in view of Zhao and Patri teaches wherein the converting of the request for the cloud service received via the first interface into a request addressed to the cloud includes re-addressing the request to an address of the cloud (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith).

Regarding claim 24, Lawson in view of Zhao and Patri teaches wherein the interface apparatus is embodied to transfer reports or data that are received from the 

Regarding claim 25, Lawson in view of Zhao and Patri teaches wherein the interface apparatus is connectable via the first interface with a fieldbus of the fieldbus network (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith),
wherein the interface apparatus is connectable via the first interface with a fieldbus of the fieldbus network and embodied to receive via the fieldbus requests for cloud services from at least one fieldbus component of the fieldbus network (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith), or
wherein the interface apparatus is embodied to receive via at least one additional communication connection requests for cloud services from at least one fieldbus component of the fieldbus network (Lawson, see paragraph 0043, Cloud interface component 204 can be configured to couple the cloud gateway 102 to a web-based or private cloud platform and exchange data with the cloud platform).

Regarding claim 26, Lawson in view of Zhao and Patri teaches wherein the cloud services are cloud services according to the Web Services standard (Lawson, see paragraph 0008, The cloud gateway can also include a cloud interface that couples the gateway to a web-based cloud platform, allowing the gateway to exchange data with cloud-based applications and services, such as data processing tools, storage services, remote visualization applications, or other cloud-based services),
wherein the cloud services include at least one of the following services: producing a record in the cloud, read-out of a record from the cloud, updating a record in the cloud, deleting a record in the cloud (Lawson, see paragraph 0039, If cloud platform 102 is a web-based cloud, industrial devices 108 and 110 at the respective industrial facilities 104 may interact with cloud services 112 via the Internet),
wherein the cloud services include Create, Read, Update, and Delete operations for producing, reading-out, updating and deleting records in the cloud (Lawson, see paragraph 0073, a cloud-based ERP or HMI service may attempt to write a new setpoint value to a selected controller of one of the industrial systems 906. The cloud gateway service 912 can receive this new setpoint value and write the new value to the appropriate data tag in the selected controller over plant network 920),
wherein the fieldbus network comprises a fieldbus according to an industrial Ethernet protocol (Lawson, see paragraph 0071, Plant network 920 can facilitate communication between the industrial systems using any suitable network technology or protocol, including, but not limited to, Ethernet, Ethernet/IP, DeviceNet, ControlNet, Data Highway and Data Highway Plus (DH/DH+), Remote I/O, Fieldbus, Modbus, 
wherein the fieldbus network comprises a fieldbus according to one of the following standards: EtherNet/IP, Profinet, EtherCAT, ModBus Transmission Control Protocol (TCP), Highway Addressable Remote Transducer – Internet Protocol (HART-IP), Open Platform Communication (OPC), and Open Platform Communications – Unified Architecture (OPC-UA) (Lawson, see paragraph 0071, Plant network 920 can facilitate communication between the industrial systems using any suitable network technology or protocol, including, but not limited to, Ethernet, Ethernet/IP, DeviceNet, ControlNet, Data Highway and Data Highway Plus (DH/DH+), Remote I/O, Fieldbus, Modbus, Profibus, wireless networks, or serial protocols. On the business level of the enterprise, business network 922 interconnects one or more office systems 918 using a suitable office network protocol (e.g., TCP/IP over Ethernet)), or
wherein the first interface of the interface apparatus is embodied to exchange data with the fieldbus network by means of Ethernet data packets (Lawson, see paragraph 0071, Plant network 920 can facilitate communication between the industrial systems using any suitable network technology or protocol, including, but not limited to, Ethernet, Ethernet/IP, DeviceNet, ControlNet, Data Highway and Data Highway Plus (DH/DH+), Remote I/O, Fieldbus, Modbus, Profibus, wireless networks, or serial protocols. On the business level of the enterprise, business network 922 interconnects one or more office systems 918 using a suitable office network protocol (e.g., TCP/IP over Ethernet)).

Regarding claim 27, Lawson in view of Zhao and Patri teaches wherein data as follows are written from a fieldbus component via the interface apparatus into the cloud: an identifier of the fieldbus component, at least one parameter value (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith),
wherein a request for a cloud service transferred from a fieldbus component to the interface apparatus includes an identifier of the fieldbus component (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith),
wherein a request for a cloud service transferred from a fieldbus component to the interface apparatus includes a manufacturer and a serial number of fieldbus component, or
wherein a request for a cloud service transferred from a fieldbus component to the interface apparatus includes at least one of the following: a Universally Unique Identifier (UUID), a Media Access Control (MAC) address of a network card of the fieldbus component, and an identifier of a Subscriber Identity Module (SIM) card of the fieldbus component (Lawson, see paragraph 0048, The Cloud URL field can identify the address of the cloud platform to which the data will be sent. The maximum local storage field can be used to configure a maximum amount of local gateway storage space that 

Regarding claim 28, Lawson in view of Zhao and Patri teaches wherein the interface apparatus is embodied, upon receipt of a request for a cloud service sent from a fieldbus component to the first interface of the interface apparatus, to transfer a confirmation report via the first interface back to the relevant fieldbus component (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith).

Regarding claim 29, Lawson in view of Zhao and Patri teaches wherein the interface apparatus is embodied, upon receipt of a request for a cloud service transferred via the first interface to the interface apparatus and the converting of this request into a request transferred via the second interface to the cloud, to transfer a confirmation report, received from the cloud via the second interface, via the first interface to the fieldbus component, from which the request for cloud service was output (Lawson, see paragraph 0054, The transformation component 310 can be configured to transform the raw data 308 into transformed data 312 in accordance with one or more of a determined requirement of the cloud platform or the cloud application, a user-defined transform profile instructing how the data is to be transformed prior to being pushed to the cloud, or other transformation criteria. For example, the transformation component 

Regarding claim 30, Lawson in view of Zhao and Patri teaches wherein the interface apparatus is embodied to encrypt a request for a cloud service received via the first interface according to an encryption used for data transfer from the interface apparatus to the cloud (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith),
wherein the interface apparatus is embodied to decrypt a request for a cloud service received via the first interface, which request is encrypted according to a first encryption used in the fieldbus network, and to encrypt such according to a second encryption used for data transfer from the interface apparatus to the cloud, or
wherein a key or an encryption certificate for encryption of requests for cloud services, which are transferred from the interface apparatus to the cloud, is stored exclusively in the interface apparatus (Lawson, see paragraph 0054, The transformation component 310 can be configured to transform the raw data 308 into transformed data 312 in accordance with one or more of a determined requirement of the cloud platform or the cloud application, a user-defined transform profile instructing how the data is to be transformed prior to being pushed to the cloud, or other transformation criteria. For example, the transformation component 310 can transform the raw data 308 to a format 

Regarding claim 31, Lawson in view of Zhao and Patri teaches wherein the fieldbus network includes a firewall so configured that the data exchange between the interface apparatus and the cloud is permitted, while, in contrast, data exchange between other fieldbus components of the fieldbus network and the cloud is blocked (Lawson, see paragraph 0054, The transformation component 310 can be configured to transform the raw data 308 into transformed data 312 in accordance with one or more of a determined requirement of the cloud platform or the cloud application, a user-defined transform profile instructing how the data is to be transformed prior to being pushed to the cloud, or other transformation criteria. For example, the transformation component 310 can transform the raw data 308 to a format that consumes fewer cloud resources, thereby reducing costs and latency associated with such cloud-based applications).

Regarding claim 32, Lawson in view of Zhao and Patri teaches wherein the interface apparatus is embodied to convert requests for cloud services received via the first interface into requests for cloud services addressed to the cloud and to transfer such to the cloud in the sequence of their receipt (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith),

wherein the interface apparatus includes a buffer memory, which is embodied temporarily to store requests for cloud services received from the fieldbus components of the fieldbus network and to transfer the temporarily stored requests to the cloud at a later point in time (Lawson, see paragraph 0043, Cloud interface component 204 can be configured to couple the cloud gateway 102 to a web-based or private cloud platform and exchange data with the cloud platform), or
wherein the interface apparatus is embodied, during a time, in which the cloud cannot be accessed, temporarily to store requests for cloud services received via the first interface and to transfer the requests for cloud services to the cloud at a later point in time, when the cloud can be accessed again (Lawson, see paragraph 0054, The transformation component 310 can be configured to transform the raw data 308 into transformed data 312 in accordance with one or more of a determined requirement of the cloud platform or the cloud application, a user-defined transform profile instructing how the data is to be transformed prior to being pushed to the cloud, or other transformation criteria. For example, the transformation component 310 can transform the raw data 308 to a format that consumes fewer cloud resources, thereby reducing costs and latency associated with such cloud-based applications).

Regarding claim 34, Lawson in view of Zhao and Patri teaches wherein the at least one fieldbus component includes at least one of the following: at least one field device, at least one gateway device, at least one other fieldbus component (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith),
wherein the at least one fieldbus component of the fieldbus network is configurable such that requests for cloud services are addressed to the address of the interface apparatus (Lawson, see paragraph 0054, The transformation component 310 can be configured to transform the raw data 308 into transformed data 312 in accordance with one or more of a determined requirement of the cloud platform or the cloud application, a user-defined transform profile instructing how the data is to be transformed prior to being pushed to the cloud, or other transformation criteria. For example, the transformation component 310 can transform the raw data 308 to a format that consumes fewer cloud resources, thereby reducing costs and latency associated with such cloud-based applications),
wherein at least one of the fieldbus components of the fieldbus network is embodied to transfer requests for cloud services directed to the cloud to a domain name of the interface apparatus, wherein the domain name is transformable by means of a name server into an address of the interface apparatus, or
the fieldbus network includes a plurality of interface apparatuses in cascaded arrangement (Lawson, see paragraph 0054, The transformation component 310 can be 

Regarding claim 35, Lawson in view of Zhao and Patri teaches wherein the at least one fieldbus component is provided with an HTTP- or HTTPS protocol stack, which is embodied to produce requests for cloud services (Lawson, see paragraph 0058, some cloud services 514 may include dashboards built based on HyperText Markup Language (HTML) and/or JavaScript technology. Internally, such dashboards may use a set of JSON (JavaScript Object Notation) based web services that are optimized for consumption by HTML/Javascript components),
wherein the at least one fieldbus component is provided with an HTTP- or HTTPS protocol stack, which is embodied selectively to produce requests for cloud services directed to the interface apparatus or directly to the cloud (Lawson, see paragraph 0058, some cloud services 514 may include dashboards built based on HyperText Markup Language (HTML) and/or JavaScript technology. Internally, such dashboards may use a set of JSON (JavaScript Object Notation) based web services that are optimized for consumption by HTML/Javascript components),

wherein the interface apparatus provides an HTTP- or HTTPS protocol stack, which is embodied to process requests for cloud services received from a fieldbus component (Lawson, see paragraph 0043, Device interface component 206 can be configured to couple the cloud gateway 102 to one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc.) and exchange data therewith).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443